DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 3, 6, 7, 10, 13, 16, 17, 20 are withdrawn in view of the reconsidered reference(s) to WO 0140038.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 11, 16, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Reichel (WO 0140038 A1).
Regarding claims 1 and 11, Reichel discloses a brake pedal assembly comprising: a pedal (3); and a pedal resistance force member (1 or 4, 10, 11, 12) operably coupled to the pedal and including: a damper pedal resistance force module (4, 10) defining an interior fluid- filled cavity (25); a shaft (18) extending through the damper module and including a piston (21) mounted thereon and moveable through the fluid-filled cavity to generate a damper resistance force; a spring pedal resistance force module  (16) adapted to generate a spring pedal resistance force; a pedal force sensing module (7, 8; disclosure describes various mounting positions for the sensor) mounted to the pedal resistance force member; a pedal position sensor (7, 9) mounted to the pedal resistance force member; and a pedal force sensor  (8) mounted to the pedal resistance  spring pedal resistance force module and the pedal force module are located at the same end of the pedal resistance force member (as described in the translation, the force sensor 8 could be located at either end of the device and thus would read on this limitation). 
Regarding claims 6 and 16, Reichel discloses the brake pedal assembly of claim 1 wherein the pedal resistance force member includes a moveable sleeve (15) and a fixed sleeve (20), the moveable sleeve moving in response to the movement of the pedal, the shaft being operably coupled to the moveable sleeve and moveable in response to the movement of the moveable sleeve (evident from figures), the spring pedal resistance force module being coupled to the moveable sleeve and including a first spring (35) compressible in response to movement of the moveable sleeve for generating the spring pedal resistance force.  
Regarding claims 7 and 17, Reichel discloses the brake pedal assembly of claim 6 wherein the pedal force sensing module is coupled to the moveable sleeve (as described in the translation the force sensor 8 could be located on 18 or on 14 which are coupled to the sleeve).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel (WO 0140038 A1) in view of Kato (USpgpub 20180283967).
Regarding claims 8, 9, 18, 19, Dietmar fails to disclose wherein the pedal force sensing module includes a deflectable strain gauge plate with a deformable strain gauge element, 
Kato teaches the concept of providing a pedal force sensing module includes a deflectable strain gauge plate (11) with a deformable strain gauge element (22), the strain gauge plate being deflectable and the strain gauge element being deformable in response to the application of a force against the strain gauge plate (seen in figures) and a bracket (30) coupled to the pedal and extending into the pedal force sensing module and into contact with the deflectable strain gauge (seen in figures 2 and 3), the bracket being adapted to exert a force against the deflectable strain gauge in response to the movement of the pedal (evident from figures).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic force sensing module disclosed by Dietmar to make use of a force sensing module as described by Kato in order to provide the same predictable result of detecting the amount of force provided by the pedal movement.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel (WO 0140038 A1) in view of Kato (USpgpub 20180283967).
Regarding claims 10 and 20, Reichel fails to explicitly disclose that the pedal resistance force member of claim wherein a magnet is coupled to the sleeve, the pedal position sensor comprising a Hall Effect sensor mounted to the moveable sleeve and adapted for sensing changes 
Kato discloses the concept of utilizing a hall effect sensor as a linear displacement sensor in which the magnet can be mounted stationary and the sensor could be moveable (pg.4, lines 22-25). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the displacement sensor disclosed in Reichel to make use of a hall effect sensor in which the magnet is mounted to the fixed sleeve and the sensor to the movable sleeve as suggested in Kato, in order to provide the same predictable result of sensing the linear displacement of the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/            Primary Examiner, Art Unit 3656